IN THE
                         TENTH COURT OF APPEALS

                                No. 10-19-00151-CR

CEDRICK VIDALL BROWN,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee


                           From the 54th District Court
                            McLennan County, Texas
                           Trial Court No. 2017-745-C2


                          MEMORANDUM OPINION


      Cedrick Vidall Brown appeals his 2018 conviction for aggravated robbery. Brown

recognizes that his appeal is untimely and requests that this Court grant him an out-of-

time appeal. We lack jurisdiction to grant an out-of-time appeal; that authority belongs

exclusively to the Court of Criminal Appeals through a writ of habeas corpus. See Parr v.

State, 206 S.W.3d 143, 144-45 (Tex. App.—Waco 2006, no pet.).

      Accordingly, this appeal is dismissed.

      Notwithstanding the dismissal, Brown may file a motion for rehearing with this
Court within 15 days after this opinion and judgment are rendered if Brown believes this

opinion and judgment are erroneously based on inaccurate information or documents.

See TEX. R. APP. P. 49.1. Moreover, if Brown desires to have the opinion and judgment of

this Court reviewed by filing a petition for discretionary review, that petition must be

filed with the Court of Criminal Appeals within 30 days after either the day this Court's

judgment is rendered or the day the last timely motion for rehearing is overruled by this

Court. See TEX. R. APP. P. 68.2(a).



                                          TOM GRAY
                                          Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Appeal dismissed
Opinion delivered and filed May 8, 2019
Do not publish
[CRPM]




Brown v. State                                                                     Page 2